Case 21-30995-mvl11 Doc 45 Filed 07/12/21                Entered 07/12/21 15:30:08   Page 1 of 4



Areya Holder Aurzada
State Bar No. 24002303
HOLDER LAW
901 Main Street, Suite 5320
Dallas, TX 75202
Telephone: (972) 438-8800
Email: areya@holderlawpc.com

COUNSEL FOR GOLF TAILOR, LLC

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                           §
                                                 §
GOLF TAILOR, LLC                                 §                CASE NO. 21-30995-MVL
                                                 §
         Debtor                                  §                Chapter 11
                                                 §

                    DEBTOR’S APPLICATION TO EMPLOY OUTSIDE
                  BOOKKEEPER AND CONTROLLER CFO SHIELD, LLC

         NO HEARING WILL BE CONDUCTED ON THIS APPLICATION
         UNLESS A WRITTEN OBJECTION IS FILED WITH THE CLERK OF
         THE UNITED STATES BANKRUPTCY COURT AND SERVED UPON
         THE PARTY FILING THIS PLEADING WITHIN TWENTY-ONE (21)
         DAYS FROM THE DATE OF SERVICE UNLESS THE COURT
         SHORTENS OR EXTENDS THE TIME FOR FILING SUCH OBJECTION.
         IF NO OBJECTION IS TIMELY SERVED AND FILED, THIS
         APPLICATION SHALL BE DEEMED TO BE UNOPPOSED, AND THE
         COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT.
         IF AN OBJECTION IS FILED AND SERVED IN A TIMELY MANNER,
         THE COURT WILL THEREAFTER SET A HEARING UNLESS IT
         DETERMINES THAT AN EVIDENTIARY HEARING IS NOT REQUIRED
         AND THAT THE COURT'S DECISION WOULD NOT BE
         SIGNIFICANTLY AIDED BY ORAL ARGUMENT. IF YOU FAIL TO
         APPEAR AT ANY SCHEDULED HEARING, YOUR OBJECTION MAY BE
         STRICKEN. THE COURT RESERVES THE RIGHT TO SET A HEARING
         ON ANY MATTER.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         COMES NOW, GOLF TAILOR, LLC, Debtor and Debtor in Possession, and files this

Application to Employ Outside Bookkeeper and Controller CFO Shield, LLC (“Application”) and

in support thereof would respectfully show unto this Court as follows:

Debtor’s Application to Employ Outside Bookkeeper and Controller CFO Shield, LLC              1
Case 21-30995-mvl11 Doc 45 Filed 07/12/21                Entered 07/12/21 15:30:08   Page 2 of 4




        1.      This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334(b). This matter is a core proceeding and this Application is proper in this district pursuant

to 28 U.S.C. §§ 1408 and 1409.

        2.      On May 28, 2021 (the “Petition Date”), Debtor filed for bankruptcy protection

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). Pursuant to

sections 1107 and 1108 of the Bankruptcy Code, the Debtor is continuing to operate its business

as a Debtor in Possession.

        3.      Debtor is in need of bookkeeping and controller services and seeks the Court's

approval for authority to employ CFO Shield, LLC (“CFO”) for bookkeeping and controller

services including managing bank feeds, booking revenue, booking expenses, bank account,

accounts payable and QuickBooks reconciliations and preparing and issuing monthly reports (the

“Bookkeeping and Controller Services”).

        4.      Debtor proposes to pay CFO a flat monthly fee of $2,250.00 per month for the

Bookkeeping and Controller Services.

        5.      In the event Debtor requires additional financial services above the described

Bookkeeping and Controller Services, CFO will bill an hourly rate of $125.00/hour not to exceed

10 hours or a total fee of $1,250.00.

        6.      CFO has experience and expertise in financial services, bookkeeping, transaction

recording and controller services and can assist the Debtor with the Bookkeeping and Controller

Services. Further, CFO has previously provided these services to the Debtor and is in an optimal

position to continue providing these services.

        7.      Subject to this Court’s approval, and in accordance with sections 327 and 328 of

the Bankruptcy Code, compensation will be payable to CFO on a per month basis without the need

for a fee application as long as CFO’s fees do not exceed $2,250.00 per month for the Bookkeeping

Debtor’s Application to Employ Outside Bookkeeper and Controller CFO Shield, LLC                2
Case 21-30995-mvl11 Doc 45 Filed 07/12/21                Entered 07/12/21 15:30:08     Page 3 of 4




and Controller Services and $1,250.00 for any additional financial services over the course of this

bankruptcy proceeding. If the Debtor defaults on its payment(s) to CFO, CFO may terminate its

services to the Debtor.

        8.      To the best of the Debtor’s knowledge, and except as disclosed herein and in the

Affidavit of Frederick C. Tate filed herewith, CFO has not represented any of the Debtor’s

creditors, equity security holders, or any other parties in interest, in any matters relating to the

Debtor or this bankruptcy estate. See Attached Exhibit “A”.

        9.      CFO’s only connection to the Debtor is that CFO was engaged by the Debtor prior

to the bankruptcy filing to provide the same or similar bookkeeping and controller services.

However, CFO is not a creditor of the Debtor.

        WHEREFORE, PREMISES CONSIDERED, Debtor prays that this Court authorize the

employment of CFO Shield, LLC as an outside bookkeeper and controller for the Debtor on the

terms and conditions set forth herein.

                                                 Respectfully submitted,

                                                 By: /s/ Areya Holder Aurzada
                                                    Areya Holder Aurzada
                                                    State Bar No. 24002303
                                                    HOLDER LAW
                                                    901 Main Street, Suite 5320
                                                    Dallas, TX 75202
                                                    Telephone: (972) 438-8800
                                                    Email: areya@holderlawpc.com




                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing has been served on July 12,

 2021, by BAE Systems (The Noticing Center) upon the attach mailing matrix via United States



Debtor’s Application to Employ Outside Bookkeeper and Controller CFO Shield, LLC                  3
Case 21-30995-mvl11 Doc 45 Filed 07/12/21                Entered 07/12/21 15:30:08   Page 4 of 4




 first class mail, postage prepaid except for the parties listed below which received electronic

 notice.

                                                  Respectfully submitted,

                                                  By: /s/ Areya Holder Aurzada
                                                        Areya Holder Aurzada

PARTIES RECEIVING ELECTRONIC NOTICE:

Michael J. Durrschmidt on behalf of Interested Party Watermark Bank
mdurrschmidt@hirschwest.com; tmiller@hirschwest.com; klewinski@hirschwest.com

William J. Factor on behalf of Creditor Corporate Disk Company
wfactor@seyfarth.com; nbouchard@wfactorlaw.com

Robert Coleman Rowe on behalf of Creditor Sino Golf Manufacturing Co., Ltd.
rrowe@curtislaw.net

Jason A. Sansone on behalf of creditor Sheri Justus
JSansone@SansoneHowell.com

Laurie A. Spindler on behalf of Creditor Dallas County
Laurie.Spindler@lgbs.com, Dora.Casiano-Perez@lgbs.com, dallas.bankruptcy@lgbs.com

United States Trustee
Ustpregion06.da.ecf@usdoj.gov

James Vogt on behalf of Creditors Criteo Corp. and Outbrain Inc.
jimvogt@rrvmlaw.com

                                                 Respectfully submitted,

                                                 By: /s/ Areya Holder Aurzada
                                                    Areya Holder Aurzada




Debtor’s Application to Employ Outside Bookkeeper and Controller CFO Shield, LLC               4
